Case 1:19-cv-21608-KMM Document 1 Entered on FLSD Docket 04/26/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 19-CV-21608

 YALIET PEREZ FLORES,

        Plaintiff,

 vs.

 ULTRA AVIATION SERVICES, INC.,

       Defendant.
 ______________________________/

               COMPLAINT FOR FLSA OVERTIME WAGE VIOLATION(S)

        Plaintiff, Yaliet Perez Flores, sues Defendant, Ultra Aviation Services, Inc., as follows:

                                Parties, Jurisdiction, and Venue

        1.      Plaintiff, Yaliet Perez Flores, is over 18 years old and has been a sui juris

 resident of Miami-Dade County, Florida, at all times material.

        2.      Plaintiff was an hourly employee of Defendants, as the term “employee” is defined

 by 29 U.S.C. §203(e).

        3.      Plaintiff was a non-exempt employee of Defendants.

        4.      Plaintiff consents to participate in this lawsuit.

        5.      Defendant, Ultra Aviation Services, Inc., is a sui juris Florida for-profit

 corporation that was authorized to conduct and actually conducted its for-profit business in

 Miami-Dade County, Florida, at all times material, where it maintains its principal place of

 business.

        6.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendant transacts

 business in this District, because Defendant maintained its principal place of business in this

                                                    1

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:19-cv-21608-KMM Document 1 Entered on FLSD Docket 04/26/2019 Page 2 of 5



 District, Plaintiff worked and was due to be paid in Miami-Dade County, and because most if not

 all of the operational decisions were made in this District.

        7.      This Court has original jurisdiction over Plaintiff’s federal question claim pursuant

 to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

                                         Background Facts

        8.      Defendant, Ultra Aviation Services, Inc., Inc., was Plaintiff’s direct employer for

 purposes of the FLSA, as the term “employer” is defined by 29 U.S.C. §203(d). Defendant

 employed Plaintiff.

        9.      Defendant regularly employed two or more employees for the relevant time

 period that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendant’s business an enterprise covered

 by the Fair Labor Standards Act.

        10.     In particular, Defendant owns and operates a company that provides services at

 Miami-International Airport that include cleaning of commercial passenger aircraft.

        11.     Defendant has been at all times material engaged in interstate commerce in the

 course of its cleaning of commercial passenger aircraft and related services which, traditionally,

 cannot be performed without using goods, materials, supplies, plastic bags, cleaning supplies,

 vacuums, golf carts, and equipment that have all moved through interstate commerce. Besides

 cleaning aircraft, Defendant provides passenger assistance in the form of baggage handling,

 customer service, and other services at the Miami International Airport.

        12.     Defendant also engages in interstate commerce in the course of their submission

 of billings and receipt of payment involving out-of-state payors/airlines.



                                                   2

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-21608-KMM Document 1 Entered on FLSD Docket 04/26/2019 Page 3 of 5



         13.     Furthermore, Defendant obtains, solicits, exchanges and send funds to and from

 outside of the State of Florida, regularly and recurrently uses telephonic transmissions going

 outside of the State of Florida to conduct business, and transmit electronic information through

 computers, the internet, via email, and otherwise outside of the State of Florida in the course of

 its business.

         14.     Defendant’s annual gross revenues derived from this interstate commerce are in

 excess of $500,000.00 for the relevant time period.

         15.     Plaintiff worked for Defendant from about from May 2018 to November 18, 2018

 as an aircraft cleaner.

         16.     To the extent that records exist regarding the exact dates of Plaintiff’s

 employment exist, such records are in the exclusive custody of Defendant.

         17.     Plaintiff’s work for Defendant was actually in or so closely related to the

 movement of commerce while she worked for Defendants that the Fair Labor Standards Act

 applies to Plaintiff’s work for Defendants in the course of her regularly and recurrently cleaning

 commercial passenger aircraft.

         18.     Defendant paid Plaintiff an hourly rate of $12.99 during her employment with

 Defendant.

         19.     Plaintiff regularly and routinely worked more than 40 hours in a workweek for

 Defendant.

         20.     Defendant failed and refused to pay Plaintiff overtime wages calculated at time

 and one-half of her regular hourly rate(s) of pay for all hours that she worked over 40 hours in a

 given workweek.



                                                  3

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-21608-KMM Document 1 Entered on FLSD Docket 04/26/2019 Page 4 of 5



         21.     Defendant willfully and intentionally refused to pay Plaintiff wages at a rate of

 time and one-half times her regular rate of pay for each of the overtime hours she worked during

 the relevant time period by failing to determine whether she worked more than 40 hours in a

 single workweek and instead only paying overtime wages if she worked more than 80 hours in a

 pay period, effectively averaging the hours that she worked during each pay period instead of

 determining her hours worked on a week by week basis.

         22.     Defendant either recklessly failed to investigate whether its failure to pay Plaintiff

 an overtime wage for the hours Plaintiff worked during the relevant time period violated the

 Federal Wage Laws of the United States, it intentionally misled Plaintiff to believe that

 Defendant was not required to pay an overtime rate, and/or Defendant concocted a scheme

 pursuant to which it deprived Plaintiff of the overtime pay earned by averaging Plaintiff’s hours

 worked each pay period.

         23.     Plaintiff is entitled to a back pay award of overtime wages for all overtime hours

 he worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

         24.     Any/all condition(s) precedent to filing this lawsuit occurred and/or was satisfied

 by Plaintiff.

         25.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

         WHEREFORE Plaintiff, Yaliet Perez Flores, demands the entry of a judgment in her

 favor and against Defendant, Ultra Aviation Services, Inc., after trial by jury and as follows:

                 a.       That Plaintiff recover compensatory overtime wage damages and an equal

                          amount of liquidated damages as provided under the law and in 29 U.S.C.

                          § 216(b);

                                                   4

                            7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:19-cv-21608-KMM Document 1 Entered on FLSD Docket 04/26/2019 Page 5 of 5



                b.     That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                       if the Court does not award liquidated damages;

                c.     That Plaintiff recover an award of reasonable attorneys fees, costs, and

                       expenses pursuant to the FLSA;

                d.     That Plaintiff recover all interest allowed by law;

                e.     That Defendant be Ordered to make Plaintiff whole by providing

                       appropriate overtime pay and other benefits wrongly denied in an amount

                       to be shown at trial and other affirmative relief;

                f.     That the Court declare Defendants to be in willful violation of the

                       overtime provisions of the FLSA; and

                g.     Such other and further relief as the Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury of all issues so triable.

       Dated:          April 26, 2019.

                                                        Respectfully Submitted,

                                                        s/Brian H. Pollock, Esq.
                                                        Brian H. Pollock, Esq.
                                                        Fla. Bar No. 174742
                                                        brian@fairlawattorney.com
                                                        FAIRLAW FIRM
                                                        7300 North Kendall Drive
                                                        Suite 450
                                                        Miami, FL 33156
                                                        Tel: 305.230.4884
                                                        Counsel for Plaintiff




                                                   5

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
